Citation Nr: 0740648	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-05 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than March 27, 2001 
for a compensable evaluation for a service-connected 
psychiatric disorder.  


REPRESENTATION

Veteran represented by:	The Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).   

Procedural History

The veteran served on active duty from February 1968 until 
June 1970.  

In July 1970, the RO received the veteran's claim of 
entitlement to service connection of a psychiatric disorder.  
The matter was not adjudicated.  

In March 2001, the veteran again submitted a claim of 
entitlement to service connection for a psychiatric disorder.  
In the May 2002 rating decision which forms the basis for 
this appeal, the RO granted service connection for 
schizoaffective disorder.  A noncompensable disability rating 
was assigned effective June 29, 1970 and a 100 percent 
disability rating was assigned effective March 27, 2001. The 
veteran requested an effective date earlier than March 27, 
2001 for a compensable disability evaluation, and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
February 2004.

In November 2007 the veteran presented personal testimony 
before the undersigned at a videoconference hearing.  A copy 
of the transcript of that hearing has been associated with 
the veteran's claims folder.  
  

FINDINGS OF FACT

1.  The veteran has been granted service connection for a 
psychiatric disability effective June 29, 1970, the day after 
he separated from military service.  

2.  In July 1970, the veteran's service-connected disability 
manifested as apparent psychosis with history of auditory 
hallucinations without hospitalization, disruption of 
employment or a complete breakdown in social relationships.  

3.  No objective evidence exists concerning the veteran's 
psychiatric condition between July 1970 and March 2001.  
  
4.  In March 2001, the veteran's service-connected 
psychiatric disability manifested as reports of 
hallucinations, unemployment due to psychiatric 
symptomatology, limited social functioning, sleep 
disturbance, anxiety, and depression.  

5.  A 100 percent disability has been assigned for the 
veteran's service-connected psychiatric disability effective 
March 27, 2001, the date of a VA intake examination which 
documented his psychiatric symptoms.


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent disability 
rating and no higher are met for the veteran's service-
connected psychiatric disorder between June 29, 1970 and 
March 27, 2001.  U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2007), § 4.132 (1988), § 4.130 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is currently assigned a noncompensable (zero 
percent) disability rating for his service-connected 
psychiatric disorder(s), effective as of the day after his 
separation from military service, June 29, 1970 and a 100 
percent disability rating effective from March 27, 2001, the 
date the veteran presented to a VA medical facility for 
treatment.   He is seeking entitlement to an effective date 
earlier than March 27, 2001 for a compensable disability 
evaluation.  In essence, the veteran contends that his mental 
state warranted the assignment of a compensable disability 
rating from the date of his separation from military service 
forward.  

After having considered this matter, and for reasons while 
are discussed below, the Board has concluded that the 
veteran's psychiatric disorder should be rated 10 percent 
disabling from June 29, 1970 until March 27, 2001 and 100 
percent thereafter.    

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
 See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

In general, in Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  Typically this is the 
case regarding earlier effective date claims.  However, the 
question before the Board regards entitlement to an initially 
assigned compensable disability rating going back nearly 40 
years.  Accordingly, certain facts remain in dispute 
concerning the date of onset of the veteran's compensable 
disability.  Accordingly, the Board will proceed to a full 
VCAA analysis.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated January 
31, 2002 and again on May 16, 2006.  The letters advised the 
veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in these letters that 
VA would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letters specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide enough information about the 
records so that VA can request them from the person or agency 
that has them.   The May 2006 letter advised the veteran of 
the specific criteria for the establishment of an earlier 
effective date.  

In the January 2002 and May 2006 letters, the veteran was 
specifically notified  to send or describe any additional 
evidence which he thought would support his claim.  The 
January 2002 veteran specifically advised "Tell us if you 
have any other information or evidence that you think will 
support your claim....send us the evidence" if it is in your 
possession.  This request complies with the "give us 
everything you've got" requirements of 38 C.F.R. § 3.159 (b) 
in that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

In this case, the only issue before the Board is element (5), 
effective date, specifically, assignment of a compensable 
disability rating prior to March 27, 2001.  As noted above, 
the veteran received specific notice regarding this element 
in the May 2006 letter, prior to the issuance of the March 
2007 and the August 2007 SSOC.  Accordingly, the veteran has 
been provided with appropriate notice regarding this crucial 
element and the opportunity to present argument and evidence 
in response to that notice.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary. See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and all VA treatment 
records.  

However, as will be described above, there are no medical 
records covering the period from July 1970 to March 2001.  
Certain records identified by the veteran have been 
determined to be unavailable.  Specifically, records from a 
possible 1973 private hospitalization have been destroyed.  
Additionally, the veteran has asserted that he received 
treatment at the Cincinnati VAMC in the 1980s.  However, the 
VAMC has certified in writing that it has no such records.  
Finally, the Social Security Administration (SSA) was 
requested to provide records; SSA responded to the RO in 
writing that it does not have a file for the veteran.  
Accordingly, such records either never existed or are no 
longer available.  Further attempts to obtain this evidence 
would be an exercise in futility.    

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  As was noted in the Introduction, the 
veteran provided personal testimony at a November 2007 
videoconference hearing.  

Pertinent law and regulations

Effective dates

In general, the effective date of an award of compensation or 
pension based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred; that this section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

Schedular rating

The issue on appeal is the entitlement to a compensable 
disability rating (potentially from 10 percent to 100 
percent) rating prior to March 27, 2001 for the veteran's 
service-connected psychiatric condition. 

The criteria for rating psychiatric disabilities have 
undergone changes since the initial grant of service 
connection effective in June 1970.  The various iterations of 
the rating criteria are set out below.  

(i.) Psychosis

Effective at the time of service connection, June 29, 1970, 
38 C.F.R. § 4.132, provided for the following levels of 
disability for psychoses:

100 %  Active psychotic manifestation of such extent, 
severity, depth, persistence or bizarreness as to produce 
complete social inadaptability and industrial inadaptability.  

70 % With lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability.

50 %  Considerable impairment of social and industrial 
adaptability.

30 %  Definite impairment of social and industrial 
adaptability. 

10 % Slight impairment of social and industrial adaptability.  

0%  Psychosis in full remission 

38 C.F.R. § 4.132 (1970).  

The rating criteria for psychosis found in 38 C.F.R. § 4.132 
(1970) remained unchanged through subsequent changes in the 
VA rating schedule in 1980 and in 1988.  See 38 C.F.R. 
§ 4.132 (1980) and 38 C.F.R. § 4.132 (1988).  After the most 
recent change, in 1996, psychoses and neuroses were rated 
using the same schedular criteria, the General Rating Formula 
for Mental Disorders, as follows:

100%  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsess ional rituals which interfere with routine 
activities; speech intermittently illogical, irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a wormlike 
setting); inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10 %  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. 

0 % a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupation and social functioning or to require continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007) [effective 
November 7, 1996].

(ii.) Neurosis

Effective from 1970 to 1996, (psycho)neuroses were rated as 
follows 

100%   The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community. Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior.  Demonstrably unable 
to obtain or retain employment.

70%  Ability to establish and maintain effective or favorable 
relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50%  Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment. 

30%  Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
Psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce considerable industrial impairment.

10 %   Less than the criteria for the 30 percent, with 
emotional tension or other evidence of anxiety productive of 
moderate social and industrial impairment.  

0 %  There are neurotic symptoms which may somewhat adversely 
affect relationships with others, but which do not cause 
impairment of working ability.  

38 C.F.R. § 4.132 (1970).

As of November 7, 1996, neuroses were rated under the General 
Rating Formula for Mental Disorders, which has been set out 
above.  See 38 C.F.R. § 4.130 (2007).

Factual Background

The veteran received psychiatric treatment during service.  
In December 1969 he reported auditory hallucinations.  In 
January 1970, provisional diagnoses of early schizophrenia 
and situational depression were applied.  

The veteran completed the remainder of his service commitment 
and he was discharged on June 28, 1970.  At the time of the 
veteran's separation, examination no current psychiatric 
disability was noted.  However, in July 1970, immediately 
after service, the veteran sought mental health treatment at 
VA.  The veteran was described as "marginally psychotic" 
and was referred for crisis intervention treatment.  The 
veteran failed to appear for his appointments and in 
September 1970 his mental health care request was deemed 
closed.  

In July 1970, the veteran filed an original claim of 
entitlement to service connection, which included reference 
to a "nervous condition".  That claim was not adjudicated.  
  
There was no correspondence between VA and the veteran from 
September 1970 until March 2001.  There are no VA treatment 
records documenting treatment between September 1970 and 
March 2001.   As was discussed in the "duty to assist" 
section above, any private treatment records have apparently 
been destroyed.  

The veteran has testified that he was able to maintain 
employment from July 1970 until 1995.  He worked from 1970 
until 1980 in a steel mill, losing that job to plant closure, 
followed by 3 years in another job, 7 years at the next job 
(which was lost due to plant closure), and his final job 
lasted 2 years.  

On March 23, 2001, the veteran appeared at the VAMC in 
Cincinnati.  His major reported problem was alcohol abuse.   
He was referred for further evaluation.    
This was done in a very thorough March 27, 2001 intake 
report, which described significant psychiatric 
symptomatology in addition to alcohol problems.

In a May 2002 rating decision, service connection was granted 
effective June 29, 1970, the day after he left military 
service; this was based on the unadjudicated claim for 
service connection filed shortly after he left service.  A 
noncompensable disability rating was assigned effective from 
June 29, 1970 until March 27, 2001.  From March 27, 2001 to 
the present time, the veteran has been assigned a 100 percent 
disability rating.  

In November 2001, the veteran was afforded a VA medical 
examination.  The examiner found that the veteran suffered 
from PTSD and schizoaffective disorder.  Symptoms found on 
examination included irritability, unemployment, inability to 
engage in social activities, a history of divorce, auditory 
and visual hallucinations, anxiety and sleep disturbance.      

The veteran has challenged the noncompensable rating which 
has been assigned by the RO from June 29, 1970 to March 27, 
2001.  



Analysis

As was discussed above, the veteran has appealed the 
assignment of a noncompensable disability rating for his 
service-connected psychiatric disability from the date of 
service connection, June 29, 1970 to March 27, 2001, the date 
of a VA psychiatric intake examination.

Because this is an appeal as to the initially assigned 
disability rating, Fenderson v. West, 12 Vet. App. 119 (1999) 
applies.  In Fenderson, the Court discussed the concept of 
the "staging" of ratings, finding that, for initially 
assigned disability evaluations, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  As set out above, the RO has in fact assigned a 
staged rating. 

In the context of Fenderson, the question before the Board 
is: when was it factually ascertainable that the veteran met 
the criteria for a compensable disability rating (or 
ratings)?   See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997).  

As of the effective date of service connection, June 29, 
1970, there are of record certain contemporaneous records 
which describe the veteran's mental state.  

As was noted in the factual background section above, service 
medical records noted situational depression due to 
readjustment from Vietnam and possible schizoaffective 
disorder.  Notwithstanding the veteran's complaints, he was 
evidently able to complete his period of service in a 
satisfactory manner.   

In July 1970, immediately after leaving service, the veteran 
sought mental health treatment; he was described as being 
"marginally psychotic."  The veteran did not follow-up, and 
as described above there is no objective medical evidence 
until March 2001.  The veteran evidently worked for many 
years, and it is his testimony that he lost employment due to 
plant closures, not to any difficulties caused by his 
service-connected psychiatric disability.  Thus, prior to 
March 2001, there was no indication of disruption in 
employment due to the service-connected psychiatric disorder.

The Board will now apply the schedular criteria to this 
rather sketchy but apparently accurate description of the 
veteran's situation from 1970 to 2001.  The Board will 
assume, in the absence of any specific evidence to the 
contrary, that the veteran's level of disability remained 
relatively unchanged throughout this period.   Such 
assumption appears to be congruent with the overall sweep of 
the evidence, which includes a lengthy employment history as 
well as little if any evidence of psychiatric treatment 
during that period.

As was alluded to above, because the veteran has been 
diagnosed as having both a neurosis and a psychosis, the 
Board will discuss the separate diagnostic criteria where 
appropriate. 

The 1970-1996 criteria 

For the criteria in effect prior to November 1996, a 
noncompensable disability rating was assigned for psychosis 
in full remission; 10 percent rating was assigned for slight 
impairment of social and industrial adaptability; and a 30 
percent rating was assigned for "definite impairment of 
social and industrial adaptability".

With respect to neuroses, the schedular criteria called for a 
noncompensable (zero percent) for neurotic symptoms which may 
somewhat adversely affect relationships with others, but 
which do not cause impairment of working ability.  A 10 
percent rating was warranted for neuroses with emotional 
tension or other evidence of anxiety productive of moderate 
social and industrial impairment.  A 30 percent rating was 
assigned when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people; psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce considerable industrial impairment.
  
The Court has stated the word "definite", as used in the old 
schedular criteria for a 30 percent evaluation, is a 
qualitative term rather than a quantitative term. See Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of 
impairment which would lead to an award at the 30 percent 
level, can be quantified.  See Cox v. Brown, 6 Vet. App. 459, 
461 (1994).  In a precedent opinion dated November 9, 1993, 
VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  "Definite" represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  See O.G.C. Prec. 9-93 (Nov. 9, 
1993). VA, including the Board, is bound by this 
interpretation of the term "definite."  See 38 U.S.C.A. 
7104(c) (West 2002).

When the veteran presented at VA in July 1970, he was judged 
to be "marginally psychotic."  This is not consistent with 
"full remission".  Accordingly, the evidence is more 
consistent with a slight impairment of social and industrial 
capacity.  
A 10 percent disability rating is therefore warranted 
effective June 29, 1970. 

Because the Board has found that a 10 percent rating is 
warranted under the rating criteria for psychoses, it need 
not address whether 10 percent is warranted under the 
criteria for psychoneuroses, which in any event appear to be 
somewhat less favorable to claimants.  

The Board has considered whether a higher disability rating 
is warranted.  
For both psychoses and neurosis, in order for a 30 percent 
rating to be applied, there must be "definite" social 
impairment.  For psychoses, there must be "definite" 
industrial impairment; for neuroses, there must be 
"considerable" industrial impairment.  Again, it appears 
that the criteria for neuroses are more stringent, since 
industrial impairment must be "considerable" rather than 
"definite" [or "moderately large in degree".

In this case, prior to March 2001, there is no evidence of 
impairment, socially or industrially, due to the psychiatric 
disability which was "distinct, unambiguous, and moderately 
large in degree."  During this period, the veteran himself 
acknowledges that he was able to maintain employment other 
than due to economic conditions such as plant closures.  
There is no indication in the record of social impairment.  
In March 2001, the veteran reported no problems with the law; 
he further reported the loss of a job in 1992 due to alcohol 
abuse.  

Accordingly, definite impairment of social and industrial 
adaptability due to the service-connected psychiatric 
disability is not shown.  Moreover, since definite impairment 
is not demonstrated, it is obvious that considerable 
impairment of industrial adaptability is not shown.  A 30 
percent rating therefore cannot be assigned from July 1970 to 
March 2001. 

Because the criteria for a 30 percent disability rating are 
not met, the more stringent criteria for 50 or 70 percent 
disability ratings are obviously not met.  With respect to a 
100 percent disability rating, prior to March 23, 2001 the 
evidence of record in no way indicated that the veteran 
suffered complete social inadaptability and industrial 
inadaptability.      

Accordingly, a 10 percent disability rating may be assigned 
as of June 29, 1970.  The Board observes that this rating may 
be applied prospectively, even after the effective date of 
the change in regulations.

Criteria effective November 7, 1996 to the present 

The current schedular criteria indicates that a 30 percent 
disability rating is warranted for occasional decrease in 
work efficiency and social interaction due to mental health 
symptoms.  See 38 C.F.R. § 4.130 (2007).  These criteria may 
not be applied retroactively.   See VAOPGCPREC 3-2000 (April 
10, 2000); see also  Green v. Brown, 10 Vet. App. 111, 117 
(1997) [revised criteria may not be applied to any time 
period before the effective date of the change].  

Based upon the evidence of record prior to March  2001, there 
is no indication in the record of any decrease in work 
efficiency due to psychiatric symptoms.  All that is 
factually ascertainable is that the veteran maintained 
employment for many years after his separation from service.  
No decrease in efficiency is shown until March 2001.  The 
Board again notes that VA requested records from the SSA, and 
SSA has advised that they have no such file.  The veteran 
himself has acknowledged that he is not in receipt of SSA 
benefits.  

While it is regrettable that contemporaneous information is 
not available documenting the veteran's condition for the 
over three decades between August 1970 and March 2001, such 
is the state of the record.  Accordingly, it was not 
factually ascertainable prior to March 2001 that the veteran 
was suffering from an occasional disruption in his industrial 
or social function.  It logically follows that evidence of 
reduced productivity (50 percent) or difficulties in most (70 
percent) social and industrial areas are also not shown.  
Moreover, prior to March 2001 it was not factually 
ascertainable that the veteran demonstrated total 
occupational and social impairment.    

Accordingly, under the criteria in effect from  November 7, 
1996 to the present,  entitlement to an effective date 
earlier than March 2001 for a disability rating in excess of 
10 percent is not shown.  

As a final observation, the Board notes that the currently 
assigned 100 percent rating was awarded effective March 27, 
2001, evidently based on a VA intake examination of that date 
which indicated that an increased in his psychiatric 
symptomatology was "factually ascertainable".  See 
38 C.F.R. § 3.400(o). 
The March 2001 VA intake examination conducted at the 
Cincinnati RO indeed documented a material change in the 
veteran's mental state relative to the prior evidence of his 
mental state.  The veteran has not specifically disputed that 
effective date, aside from his general contentions that his 
disability was more severe prior to that date.

In this case, it was not factually ascertainable that the 
veteran had suffered an increase in disability prior to March 
2001.  Indeed, there are no treatment or examination records 
for the entire period between the August 4, 1970 VA visit and 
a March 23, 2001 VA detox assessment examination (which 
focused on the veteran's substance abuse problems, not his 
psychiatric disability).  The first indication that an 
increased level of psychiatric symptomatology had occurred 
was the March 27, 2001 VA intake examination. 

Accordingly, the 100 percent rating remains established as 
being effective as of March 27, 2001.  

Conclusion

In summary, the Board finds that the evidence of record 
provides a basis to assign a compensable disability rating, 
10 percent, effective June 29, 1970.  The Board further finds 
that in the absence of objective evidence of the veteran's 
condition between September 1970 and March 27, 2001, there is 
no basis to assign a 
100 percent disability rating prior to March 27, 2001, when 
it first became factually ascertainable that a 100 percent 
disability rating was warranted. 

ORDER

An effective date of June 29, 1970 is established for a 10 
percent rating for service-connected psychiatric disability.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


